Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Zhao (2020/0025820).

With regard to claim 1, Zhao discloses a display panel (Figure 1), comprising an active area (Figure 1, #110) and a peripheral area (Figure 1, #120), the active area being at least partially surrounded by the peripheral area (Figure 1); the display panel comprising: 
	a plurality of sub-pixels located in the active area (Figure 1. #131); 
	a plurality of data lines located in the active area and electrically connected to the plurality of sub-pixels, the plurality of data lines including at least one first data line (Figure 2, #s 281, 282 & 283); 
	a detection circuit located in the peripheral area (Figure 1, #160), the detection circuit including: 
		a first detection signal line detouring along an edge of the active area and being configured to transmit a detection signal (Figure 2, #s 141, 142 & 143); 
		a detection control signal line detouring along the edge of the active area and being configured to transmit a detection control signal (Figure 2, #270); and 
		at least one first switch, wherein the at least one first switch is electrically connected to the first detection signal line, the detection control signal line and the at least one first data line, and is configured to close a line between the first detection signal line and the first data line, in response to the detection control signal (Figure 2, # 161).
 
With regard to claim 2, Zhao discloses the data lines further includes at least one second data line (Figure 2, #s 281, 282 & 283); the detection circuit further includes: a second detection signal line detouring along the edge of the active area (Figure 2 #s 141, 142 & 143); and at least one second switch, wherein the second detection signal line is arranged between the first detection signal line and the detection control signal line (Figure 2, #s 161, 162 & 163); the at least one second switch is electrically connected to the second detection signal line, the detection control signal line and the at least one second data line, and is configured to close a line between the second detection signal line and the second data line, in response to the detection control signal (Figure 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao.

With regard to claim 3, the office finds no specific disclosure in Zhao wherein the first detection signal line, the second detection signal line, and the detection control signal line are arc-shaped lines.  Since courts have found, the configuration of a claimed element is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant (Changes in Shape  MPEP §2144.04(IV)(B)), and since the office finds the first detection signal line, the second detection signal line, and the detection control signal line being arc-shaped lines is a configuration choice with no significance, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the first detection signal line, the second detection signal line, and the detection control signal line being arc-shaped lines.  

With regard to claim 15, the office finds no specific disclosure in Zhao wherein the first detection signal line detours along a side of the detection control signal line away from the active area.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds detouring the first detection signal line along a side of the detection control signal line away from the active area is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include detouring the first detection signal line along a side of the detection control signal line away from the active area. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Aoki (2016/0240157).

With regard to claim 12, the office finds no specific disclosure in Zhao wherein the active area includes at least one arc-shaped edge.  Aoki disclose the active area includes at least one arc-shaped edge (Figure 1, ACT).
		The office finds combining Zhao and Aoki would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Zhao discloses a display, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Aoki also discloses display, a "comparable" device, which has been improved by including at least one arc-shaped edge in the active area.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Aoki's known technique of including at least one arc-shaped edge in the active area in the same way in Zhao.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Zhao and Aoki, the combination would, therefore, yield predictable results.


Claim 10, 11 and 16 through 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Lee (2018/0233436).

With regard to claim 10, Zhao discloses at least one first signal input terminal, wherein the at least one first signal input terminal is electrically connected to the first detection signal line, and is configured to transmit the detection signal to the first detection signal line ([0040 “As shown in FIG. 1, the at least one detection line (for example, the first detection line 141, the second detection line 142, and the third detection line 143) is at the non-display area 120. Each of the at least one detection line is electrically connected to a part of the plurality of switching transistors. Each of the at least one detection line is configured to transmit a level signal to a switching transistor electrically connected to the each of the at least one detection line such that sub-pixels 131 of the pixel array 130 electrically connected to the switching transistor do not emit light” wherein the office considers the transmission of the level signal by the detection line necessarily discloses at least one first signal input terminal to input the level signal to the detection line); and
	at least one second signal input terminal, wherein the at least one second signal input terminal is electrically connected to the detection control signal line, and is configured to transmit the detection control signal to the detection control signal line ([0061] “… in a case where the switching signal line 270 outputs an ON signal …” wherein the office considers the outputting of the ON signal by the switching signal line necessarily discloses at least one second signal input terminal to input the ON signal to the detection control signal line). 
	The office finds no specific disclosure in Khao wherein a bonding region is located in the peripheral area, wherein the at least one first signal input terminal and the at least one second signal input terminal are arranged in the bonding region nor does the office find a specific disclosure in Khao wherein the at least one first signal input terminal is electrically connected to the second input signal line.  Lee discloses a bonding region is located in the peripheral area, wherein the at least one first signal input terminal and the at least one second signal input terminal are arranged in the bonding region ([0075] “The non-bending region NA may include a first pad region AR1 (or a first bonding region, an input outer lead bonding region), and a second pad region AR2 (or a second bonding region, an output outer lead bonding region)”) and the at least one first signal input terminal is electrically connected to the second input signal line (Figure 3B, ITP2, STL4 & STL5).
	The office finds combining Zhao and Lee would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Zhao discloses a display panel, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Lee also discloses a display, a "comparable" device, which has been improved by locating a bonding region in the peripheral area, wherein the at least one first signal input terminal and the at least one second signal input terminal are arranged in the bonding region and electrically connecting the at least one first signal input terminal to the second input signal line.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Lee's known technique of locating a bonding region in the peripheral area, wherein the at least one first signal input terminal and the at least one second signal input terminal are arranged in the bonding region and electrically connecting the at least one first signal input terminal to the second input signal line in the same way in Zhao.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Zhao and Lee, the combination would, therefore, yield predictable results.

With regard to claim 11, the office finds no specific disclosure in the combination of Zhao and Lee wherein the at least one first switch and the at least one second switch are located on a side of the active area away from the bonding region, and are arranged along the detection control signal line.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds locating the at least one first switch and the at least one second switch on a side of the active area away from the bonding region, and being arranged along the detection control signal line is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include locating the at least one first switch and the at least one second switch on a side of the active area away from the bonding region, and being arranged along the detection control signal line.  

With regard to claim 16, Zhao discloses at least one detection chip ([0060] “The process of detecting a crack …” wherein the office considers a process in an electronic unit as known to be performed by a processor), wherein the at least one detection chip is electrically connected to the first detection signal line and the detection control signal line, and is configured to transmit the detection signal to the first detection signal line and the detection control signal line (Figures 2 & 3).  
		The office finds no specific disclosure in Zhao wherein the display panel further includes a bonding region located in the peripheral area wherein the electrical connections are found in the bonding region.  Lee discloses the display panel further includes a bonding region located in the peripheral area wherein the electrical connections are found in the bonding region ([0075] “The non-bending region NA may include a first pad region AR1 (or a first bonding region, an input outer lead bonding region), and a second pad region AR2 (or a second bonding region, an output outer lead bonding region)”).  
	The office finds combining Zhao and Lee would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Zhao discloses a display panel, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Lee also discloses a display, a "comparable" device, which has been improved by including a bonding region located in the peripheral area wherein the electrical connections are found in the bonding region.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Lee's known technique of including a bonding region located in the peripheral area wherein the electrical connections are found in the bonding region in the same way in Zhao.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Zhao and Lee, the combination would, therefore, yield predictable results.

With regard to claim 17, Zhao discloses a second detection signal line (Figure 2, #s 281, 282 & 283); and at least one second switch, wherein the second detection signal line is arranged between the first detection signal line and the control signal line (Figure 2, #s 161, 162 & 163); the at least one second switch is electrically connected to the second detection signal line, the detection control signal line, and the at least one second data line, and is configured to close a line between the second detection signal line and the second data line, in response to the detection control signal (Figure 2); and
	the at least one detection chip is further electrically connected to the second detection signal line in the bonding region, and is further configured to output the detection signal to the second detection signal line (Figure 2).

With regard to claim 18, Zhao discloses the detection circuit further includes:
	at least one first signal input terminal ([0040 “As shown in FIG. 1, the at least one detection line (for example, the first detection line 141, the second detection line 142, and the third detection line 143) is at the non-display area 120. Each of the at least one detection line is electrically connected to a part of the plurality of switching transistors. Each of the at least one detection line is configured to transmit a level signal to a switching transistor electrically connected to the each of the at least one detection line such that sub-pixels 131 of the pixel array 130 electrically connected to the switching transistor do not emit light” wherein the office considers the transmission of the level signal by the detection line necessarily discloses at least one first signal input terminal to input the level signal to the detection line); and
	at least one second signal input terminal, wherein the at least one detection chip is electrically connected to the first detection signal line, the second detection signal line, and the detection control signal line through the at least one first signal input terminal and the at least one second signal input terminal ([0040 “As shown in FIG. 1, the at least one detection line (for example, the first detection line 141, the second detection line 142, and the third detection line 143) is at the non-display area 120. Each of the at least one detection line is electrically connected to a part of the plurality of switching transistors. Each of the at least one detection line is configured to transmit a level signal to a switching transistor electrically connected to the each of the at least one detection line such that sub-pixels 131 of the pixel array 130 electrically connected to the switching transistor do not emit light” wherein the office considers the transmission of the level signal by the detection line necessarily discloses at least one first signal input terminal to input the level signal to the detection line).  

With regard to claim 19, Zhao discloses resetting the plurality of pixel driver circuits; transmitting the detection control signal to the at least one first switch through the detection control signal line, so as to close the line between the first detection signal line and the first data line; and transmitting the detection signal to the first data line through the first detection signal line (Figure 5).  


Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 recites allowable because although Zhao discloses at least one crack detection line located in the peripheral area and on a side of the first detection signal line away from the active area (Figure 1), none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the at least one crack detection line is electrically connected between the first detection signal line and the second detection signal lines.

Claims 5 through 9 recite allowable subject matter because they are dependent upon claim 4 which recites allowable subject matter.  

Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 14 recites allowable because although the combination of Zhao and Lee discloses a plurality of multiplexing data signal lines located in the peripheral area, detouring along the edge of the active area (Zhao Figure 2); a plurality of multiplexing sub-circuits located in the peripheral area (Zhao Figure 1); and a plurality of data signal input terminals located in the bonding region and configured to output data signals, wherein the multiplexing data signal lines are electrically connected to the data signal input terminals in one-to-one correspondence (Zhao Figure 2); none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest one multiplexing sub-circuit is electrically connected to one multiplexing data signal line and at least two data lines, and the multiplexing sub-circuit is configured to transmit at least two data signals to the at least two data lines in a time-sharing manner.

Claim 14 recites allowable subject matter because it is dependent upon claim 13 which recites allowable subject matter.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622